Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-2, 4-7, 10-19 are pending.
Priority
Instant application 16834361, filed 3/20/2020 claims benefit as follows:

    PNG
    media_image1.png
    104
    374
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the Third-Party submission IDS(s) received 12/3/2020 have been considered unless marked with a strikethrough.
Election/Restriction
Since no arguments were presented related to the telephonic election of Group I in the NON-FINAL action, the election is deemed proper and made FINAL.
Response to Applicant Argument/Amendment
In the response Applicant argues unexpected results, however, no such results are shown.  It is Examiner’s understanding that an affidavit was to be submitted, however, no affidavit is present as of 1/15/2021 which is over a month from the initial response date of 12/14/2020.  Further, it should be noted that the claims should be commensurate in scope with any unexpected 
Further, as shown on the Third party submission the safety data sheet of the molecule shows 99.99% purity of tetrakis(dimethylamino)tin(IV).  Thus, purification is known to provide highly pure materials as argued in the rejection of record.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 4-7, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article to Jones (Jones et al.  Proceedings of the Chemical Society, 1962, 358-359) in view of US-9085594 (“the ‘594 patent”, made of record on the IDS) and as motived by US-8703237 (“the ‘237 patent”).
The Jones article teaches that aminostannane compounds overlapping with the instant claims can be readily synthesized.  For example the Jones article teaches:

    PNG
    media_image2.png
    295
    593
    media_image2.png
    Greyscale
.
Further, the Jones article teaches the boiling points and mm of pressure used for the isolation which suggests a distillation or pathway for distillation.  For example Sn(NMe2)4 can be isolated by distilling at 51 degrees C at 0-15 mmHg.   The Jones article teaches compound having structural overlap with the instant claims, for example wherein x=0 and Y=N and R’ = alkyl.
The instant claims require distilling in a first stage – feeding to a space, heating to evaporate, removing evaporated portion; and distilling again – feeding to a previous stage, heating to evaporate, and removing; and removing to have a final purity.  This could be interpreted as performing 2 distillation on a material from a starting flask to a receiving flask.  Further, the Jones article suggest heating (>25 degrees C at reduced pressures for example).
The Jones article fails to teach explicitly teach distillation or multiple distillations of the resulting products or using a specific column providing for multiple distillations.
The ‘594 patent teaches in the same field of endeavor – organometallic compounds, relating to purification – that multiple distillation columns may be used in order to obtain high purity materials.  For example:

    PNG
    media_image3.png
    384
    480
    media_image3.png
    Greyscale
.
Further, the ‘594 patent teaches that there are advantages of using the column presented herein that:

    PNG
    media_image4.png
    191
    287
    media_image4.png
    Greyscale
..
It would have been prima facie obvious to one having ordinary skill in the art to purify crude reaction products as taught by the Jones article in order to increase purity and to reduce product loss.  One skilled in the art would expect success distilling because both the tin and 
With respect to claim 2, the ‘594 patent teaches repeating in example 2.  With respect to purity, column 9 teaches that preferably >= 99% of the impurities are removed and column 10 lines 50 to 55 teaches preferably >=9%% purity an overlapping range.
With respect to claims 4-6, the combination fails to explicitly teach the modifications in temperature and pressure.  However, these differences are differences in result effective variables that impact rate of distillation for example and are covered under routine optimization (see MPEP 2144.05 incorporated by reference herein).  Absent a showing of criticality optimizing result effective variables is deemed routine optimization.
With respect to claim 7, heat transfer portions are taught which can be placed anywhere along the distillation column.  Further, the placement, size, and other variables relating to heat transfer are taught to be routine choice (see for example column 5, lines 39 to 55).
With respect to claim 10-14, the structures of Jones meet the limitation of this claim.
With respect to claims 15-17, the combination fails to explicit teach these levels of purity.
However, it would have been prima facie obvious to repeat purification as taught in for example, example 2 in order to get the desired purity.  One skilled in the art is motivated to increase purity in order to obtain a higher quality product.
With respect to claim 18-19, having the as argued obvious levels of purity either taught >= 99% or as argued for claims 16-17 would necessitate the capability of this intended use.
The combination of two references are deemed to be sufficient, however, the combination fails to point to a reason to choose or be motivated to choose and to purify aminostannane compounds. 
The ‘237 patent is added to show that there is motivation to purify aminostannanes.  The ‘237 patent teaches aminostannanes (column 9 for examples) such as those of Jones known for .

Conclusion
	No claims allowed.    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.